Citation Nr: 0701811	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  04-00 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.	Entitlement to an increased initial evaluation for post-
traumatic stress disorder (PTSD).  

2.	Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from January 1966 to August 
1968.        

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in November 
2002 and November 2004 of the Department of Veterans Affairs 
(VA) Regional Office in St. Louis, Missouri.  Pursuant to the 
veteran's request, this matter was transferred to the VA 
Regional Office (RO) in Chicago, Illinois in January 2006.  


FINDINGS OF FACT

1.	Prior to March 23, 2006, the medical evidence of record 
indicated that the veteran's PTSD resulted in moderate and 
occasional occupational and social impairment.  

2.	Beginning on March 23, 2006, the medical evidence of 
record indicated that the veteran's PTSD resulted in 
substantial occupational and social impairment with 
deficiencies in most areas of daily living.  

3.	The medical evidence of record indicates that the 
veteran's PTSD has rendered him unemployable under VA 
guidelines.  






CONCLUSIONS OF LAW

1.	The criteria for an initial rating in excess of 50 percent 
for PTSD had not been met or approximated prior to March 23, 
2006.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006).

2.	The criteria for a 70 percent evaluation for PTSD have 
been approximated beginning March 23, 2006.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).

3.	The schedular criteria for a total disability rating based 
on individual unemployability due to a service-connected 
disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.341(a), 4.16(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased rating for PTSD and a 
TDIU.  In the interest of clarity, the Board will initially 
discuss whether these claims have been properly developed for 
appellate purposes.  The Board will then address the merits 
of the claims, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in October 2003, December 2005, and March 2006.  
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  In these letters, 
VA informed the veteran of the elements comprising his claims 
and the evidence needed to substantiate the claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  These 
letters requested from the veteran relevant evidence, or 
information regarding evidence pertaining to the appeals 
which VA should obtain for the veteran (the Board also finds 
that the veteran was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claims).  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (veteran should be 
notified that he should submit any pertinent evidence in his 
possession).  And these letters advised the veteran of the 
respective duties of the VA and of the veteran in obtaining 
evidence needed to substantiate his claims.  Id.  

The Board notes a deficiency with VCAA notification, however.  
VA issued these letters to the veteran after the initial 
adjudications of his claims in November 2002 and November 
2004.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (VCAA notice must be provided to a claimant before the 
initial unfavorable RO decision).  Nevertheless, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision here.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  The veteran cannot incur prejudice from the 
late notice because VA, in accordance with Mayfield, 
readjudicated the veteran's claims in Supplemental Statements 
of the Case.  See Mayfield, 444 F.3d 1328.  Moreover, the 
veteran's TDIU will be granted below so defective notice 
cannot be prejudicial to the veteran for this particular 
claim; and with regard to the veteran's increased rating 
claim, though the Board in part grants the veteran's claim 
below, it finds no prejudice to the veteran as any defect 
with regard to the effective date portion of the notice will 
be rectified by the RO when effectuating the veteran's 
increased rating award.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328.  

As such, the veteran has not been negatively affected by late 
notice here.  In sum, the Board finds that VA satisfied VCAA 
notification requirements in this matter.  38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1). 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate a claim for 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  The Board finds that the VCAA's requirement to assist 
the veteran has also been met here.  VA obtained medical 
records relevant to this appeal, and VA provided the veteran 
with compensation examinations for his claims.                

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA.

II.  The Merits of the Claim for Increased Rating

The veteran filed a claim to reopen his service connection 
claim for PTSD in November 1999 (his claim was originally 
denied in an unappealed February 1998 rating decision).  VA 
originally denied the veteran's claim to reopen in a March 
2000 rating decision.  In November 2002, however, VA granted 
service connection for PTSD, assigning a 50 percent 
evaluation and an effective date in November 1999.  

The veteran has maintained since his June 2003 notice of 
disagreement that a higher evaluation is due here.  In part, 
the Board agrees with his claim, and finds that for a portion 
of the appeal period, the criteria for a 70 percent 
evaluation have been approximated.  See Fenderson v. West, 12 
Vet. App. 119 (1999) (in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim). 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  

The RO originally service connected the veteran for PTSD 
under Diagnostic Code [DC] 9411 of 38 C.F.R. § 4.130.  The 
medical evidence of record indicates (in VA compensation 
examination reports and VA treatment records) that the 
veteran may also have a major depressive disorder, bipolar 
disorder, and an anxiety disorder.  As it is not clear 
whether these disorders relate to the veteran's service-
connected PTSD, the Board will consider the symptomatology 
associated with these other disorders when considering 
whether an increased rating is due here.  See Mittleider v. 
West, 11 Vet. App. 181 (1998) (when it is not possible to 
separate the effects of a service-connected condition from a 
nonservice-connected condition, 38 C.F.R. § 3.102, which 
requires that reasonable doubt on any issue be resolved in 
favor of the veteran, dictates that such signs and symptoms 
be attributed to the service-connected condition).        

Under DC 9411, ratings of 0, 10, 30, 50, 70, and 100 percent 
may be assigned.  As the veteran has already been assigned a 
50 percent evaluation, the Board will limit its analysis to 
whether a higher rating (i.e., 70 or 100 percent) would be 
appropriate here.  

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted under DC 9411 for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.7.  See also Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

In this matter, the Board finds that the 50 percent 
evaluation assigned from the initial effective date is 
warranted, and that, from March 23, 2006, a 70 percent 
evaluation is warranted based on evidence of the veteran's 
anger, and of his social and occupational deficiencies.  38 
C.F.R. § 4.130, DC 9411.  See Fenderson, supra.  
Parenthetically, this decision will not affect VA's January 
2006 rating decision, in which the RO assigned a 100 percent 
evaluation from October 24, 2005 to January 1, 2006 for the 
veteran's inpatient PTSD treatment.  See 38 C.F.R. § 4.29.     

	Prior to March 23, 2006

The relevant medical evidence of record dated prior to March 
23, 2006 consists of VA treatment records, a March 2000 
private medical report, and three VA compensation examination 
reports dated in October 2003, September 2004, and August 
2005.  This evidence shows the veteran to be angry and 
suspicious, and to experience difficulty maintaining an 
occupation.  But the evidence also indicates that the veteran 
is coherent, logical, and only moderately impaired.    

The March 2000 private medical report noted the veteran's 
diagnosis of PTSD, and stated that the veteran appeared to 
have a neuropsychiatric disorder, most likely due to the 
PTSD, with manifestation of anxiety, depression, cognitive 
difficulties, and a tendency for alcohol.  But each of the 
three VA examiners - each of whom reviewed the record prior 
to examination - found the veteran's psychiatric impairment 
to be moderate.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996) (to deny a veteran's claim for benefits, the evidence 
of record must preponderate against the claim).  

The October 2003 VA examiner reported the veteran's claims 
that he experiences frequent passive thoughts of suicide, 
experiences hyperarousal, hypervigilance, exaggerated startle 
response, anxiety, depression, extreme anger, isolation, 
sleep disturbances, and flashbacks.  The veteran stated that 
he experienced as triggers anything related to military life 
such as helicopters and emergency vehicles.  The veteran 
noted decreased memory related to his alcohol consumption, 
and his history of alcohol abuse.  The veteran indicated that 
he had not worked for the previous 4 to 5 years.  

The veteran also indicated that he experienced no suicidal 
ideations or depression in the previous six months, and that 
he did not experience symptoms associated with mania, 
auditory or visual hallucinations, delusions or paranoia.  He 
stated that he had been married to his spouse for a total of 
30 years, and that he had good relationships with his 
children.  

On examination, the October 2003 VA examiner found the 
veteran alert and oriented x3, appropriately groomed, with 
normal speech, with intact judgment and insight, logical and 
goal-directed thought processes, without evidence of a formal 
thought disorder or perceptual disturbance.  And the veteran 
denied suicidal or homicidal ideations.  But the examiner did 
note the veteran with a slightly anxious and frustrated mood, 
and with a mildly constricted affect.  In concluding the 
report, the examiner found the veteran moderately impaired by 
his PTSD, and assigned the veteran a Global Assessment of 
Functioning (GAF) score of 50.  

The September 2004 examiner reported the same symptoms noted 
in the October 2003 report.  But this examiner noted the 
veteran's claimed discomfort since the start of US military 
activities in Iraq, and noted the veteran's statements that 
his anger had increased since the October 2003 examination.  
But the veteran again denied signs of mania, hallucinations, 
delusions, or paranoia.  

The report indicated that the veteran reiterated his claim 
that he had not been employed for years.  But the examiner 
noted a January 2004 VA treatment note which indicated that 
the veteran had been working as a carpenter.  The veteran 
responded that this work caused him difficulty in dealing 
with others.  

The veteran again mentioned his tendency to isolate, but the 
evidence shows that the veteran has remained with his spouse.  

On examination, the September 2004 examiner noted the veteran 
as alert, oriented x3, with adequate grooming (besides a 
stained shirt) and adequate hygiene.  The examiner noted 
normal speech, normal interaction, normal emotions following 
initial frustration, and relatively intact judgment and 
insight.  The examiner noted normal thought content with no 
evidence of a perceptual disturbance or a formal thought 
disorder.  The examiner noted that the veteran denied 
suicidal or homicidal ideations.  But the examiner did note 
tangential thought processes requiring redirection.  This 
examiner assigned the veteran a GAF score of 50, and found 
the veteran's occupational functioning to be moderately 
impacted by the PTSD.    

The August 2005 VA examiner noted that the veteran stated 
that "there was no major change in his life since the 2004 
examination."  The examiner stated that the veteran's 
complaints and symptoms were similar to those exhibited in 
the September 2004 examination.  

He reported that the veteran's speech was somewhat 
circumstantial and tangential.  He indicated that the veteran 
indicated depression and signs that his thought processes had 
slowed down.  The examiner mentioned that the veteran had a 
possible cognitive deficit related to the veteran's long-term 
use of alcohol.  The examiner noted the veteran's poor 
grooming, and that the veteran indicated some irritability 
and anxiety when talking of Vietnam.  He noted mild 
hypervigilance.    
He noted that the veteran was labile.  The veteran also 
indicated that the medication he was then using was helping 
him.  He indicated that if he did not use his medication, he 
had difficulty controlling his anger.  

The August 2005 examiner also noted that the veteran had no 
hallucinations and delusions, and that the veteran continued 
in his marriage to his spouse of 30 years, and though 
unemployed, worked around his spouse's farm, and on a 
motorcycle.  The examiner noted that the veteran was oriented 
x3, was logical, coherent, with impaired but largely sound 
thought processes.  He noted the veteran's voice as well 
modulated, and that he was spontaneous and had good eye 
contact.  He described the veteran as pleasant and 
cooperative with a neutral mood, and that he appeared open 
and honest.  The examiner noted the veteran's claim to having 
suicidal thoughts, but that he had no plan or intent.  He 
noted no homicidal thoughts.  And he noted that the veteran 
had no startle response to ambient noise.  

In conclusion, this examiner found that the symptoms 
associated with the veteran's PTSD had not worsened or 
improved since the September 2004 examination.  The examiner 
found that PTSD moderately impaired the veteran 
occupationally.  He noted a GAF score of 45, but stated that, 
if only PTSD were considered, the score would be 50 as 
before.  

Finally, the VA treatment records dated prior to March 23, 
2006 reflect the complaints noted in the three VA 
compensation examination reports - the veteran exhibited 
anger, hypervigilance, and sleep disturbance, but not 
hallucinations, delusions, and disorientation.  

To find that a rating in excess of 50 percent is due prior to 
March 23, 2006, the Board must find that, at a minimum, the 
criteria noted for a 50 percent evaluation had been 
approximated.  The Board finds that, based on the medical 
evidence prior to that date, those criteria are not 
approximated here.  It is clear that the veteran had 
exhibited anger and difficulty maintaining employment.  But 
the evidence showed the veteran to be coherent and oriented, 
and mentally and emotional intact.  See 38 C.F.R. § 4.130, DC 
9411.  And perhaps most significantly, the examiners 
characterized the veteran's impairment as moderate.  The 
Board therefore finds that the criteria for an evaluation in 
excess of 50 percent had not been approximated prior to March 
23, 2006.  

	From March 23, 2006

From March 23, 2006, however, the Board finds a 70 percent 
rating appropriate.  The relevant medical evidence of record 
dated from that date consists of VA treatment records signed 
by the veteran's treating social worker, and by his treating 
psychiatrist.  In a March 23, 2006 entry, the veteran's 
psychiatrist noted the veteran's frequent nightmares, startle 
reaction, social isolation, and anger.  He stated that these 
symptoms directly resulted from the diagnosed PTSD.  He 
assigned the veteran a GAF score of 38 (GAF scores ranging 
between 31 and 40 reflect major impairment in such areas as 
social and family life, and occupation.  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995)).  And he found that the 
veteran's PTSD symptomatology precluded the veteran from 
obtaining or maintaining gainful employment.  

The Board notes a December 2005 VA treatment note which 
indicates a GAF score of 20, reportedly assigned in September 
2005.  But this note is unaccompanied by an explanation, or 
detail describing circumstances leading to such a low score.  
Moreover, a December 2005 hospital discharge summary report, 
which addresses the veteran's inpatient treatment for PTSD 
from October to December 2005, reports an admission GAF score 
of 52 and a discharge GAF score of 56.  As such, the Board 
finds that the preponderance of the evidence indicates that, 
during late 2005 and early 2006, the veteran's GAF score 
remained near 50, and that his PTSD symptomatology indicated 
moderate impairment.  

But, as the opinion from the veteran's physician indicates, 
the veteran's symptoms worsened by March 23, 2006.  As this 
evidence is unchallenged, and is rendered by a physician who 
has treated the veteran for his PTSD since as early as August 
2002, the Board finds an increased rating due from March 23, 
2006.  And the Board finds a 70 percent rating due from this 
date as, based on the physician's opinion, the records 
supports the veteran's claim that his PTSD results in 
deficient occupational and social impairment.  See 38 C.F.R. 
§ 4.130, DC 9411.

The Board finds a 100 percent rating unwarranted, however, at 
any time during this appeal.  The veteran's impairment cannot 
be described as "total."  The record does not show the type 
of cognitive and behavioral impairment reserved for a 100 
percent evaluation - though recent medical evidence indicates 
mental deterioration, the veteran is still able to think 
logically and coherently, is oriented, and, as noted by the 
VA compensation examination reports, responds well to 
medication.  38 C.F.R. § 4.130, DC 9411.

In summary, the Board finds staged ratings appropriate here.  
The Board finds a 50 percent rating warranted for moderate 
impairment until onset of the major impairment noted in the 
March 23, 2006 treatment note.  From then on, the Board finds 
the 70 percent rating warranted.  See Fenderson, supra.  

In making this decision, the Board has recognized the 
veteran's subjective complaints and those by his spouse 
during the two RO personal hearings.  The Board has 
considered their comments closely.  But, as the veteran and 
his spouse are laypersons, the Board assigns more weight to 
the conclusions derived from the medical professionals' 
examination reports.  Ultimately, a layperson's personal 
belief, however sincere, cannot form a factual basis for 
granting a claim requiring medical determinations.  See 
Espiritu v. Derwinski, 2 Vet. App. 494 (1992).  

Finally, the Board finds an extraschedular rating unwarranted 
here.  Application of the regular schedular standards is 
found practicable in this matter.  Hence the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

III.  The Merits of the Veteran's Claim for a TDIU

The veteran claims that his PTSD warrants the assignment of a 
TDIU in this matter.  The Board finds that the medical 
evidence of record does not preponderate against his claim.  
See Alemany, supra.  

A veteran may be awarded a TDIU if he is unable to secure or 
follow a substantially gainful occupation due solely to 
impairment resulting from his service-connected disabilities.  
See 38 C.F.R §§ 3.340, 3.341, 4.16.  To qualify for a total 
rating for compensation purposes, the evidence must show (1) 
a single disability rated as 100 percent disabling; or (2) 
that the veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities and there is one disability ratable at 
60 percent or more, or, if more than one disability, at least 
one disability ratable at 40 percent or more and a combined 
disability rating of 70 percent.  See 38 C.F.R. § 4.16.  See 
also 38 C.F.R. § 3.321(b); Van Hoose v. Brown, 4 Vet. App. 
361 (1993).

In this matter, the veteran will be hereafter rated as 70 
percent disabled for PTSD.  As the veteran is now rated at 
least 60 percent disabled for at least one disability, the 
record must also show, if he were to prevail here, that he is 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disability.  The Board 
finds that this supporting evidence exists in the record in 
the form of the March 23, 2006 medical opinion from the 
veteran's treating physician, and in a memorandum from the 
veteran's former employer (a construction company), received 
in May 2006.  

As noted already, the medical opinion states that the 
veteran's PTSD symptomatology precludes the veteran from 
obtaining or maintaining gainful employment.  And the 
memorandum, which supports this opinion on unemployability, 
details the veteran's frequent absence from work since 1987.  
As this supportive medical evidence is unchallenged in the 
record, the Board finds that the medical evidence does not 
preponderate against the veteran's claim that he is "unable 
to secure or follow a substantially gainful occupation as a 
result of [a] service-connected disabilit[y]"  38 C.F.R. §§ 
4.16, 4.25.  See also 38 U.S.C.A. § 5107 (2002); Alemany, 
supra.  



	(CONTINUED ON NEXT PAGE)

ORDER

1.	An initial rating in excess of 50 percent for service-
connected PTSD prior to March 23, 2006 is denied.  

2.	A higher initial rating of 70 percent for service-
connected PTSD is granted beginning March 23, 2006, subject 
to the law and regulations controlling the award of monetary 
benefits.  

3.	Entitlement to a total rating based on individual 
unemployability due to a service-connected disability is 
granted.    



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


